DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 15-22 and 36-40 are directed towards “One or more computer readable storage media” (e.g. claim 15 line 1). The specification discloses “The tangible storage 1140 may be removable or non-removable, and includes magnetic disks, magnetic tapes or cassettes, CD-ROMs, DVDs, or any other medium which can be used to store information in a non-transitory way” in [143] and “The term computer-readable storage media does not include signals and carrier wave” in [0153]. The examiner interprets the specification disclaims transitory signals per se, and therefore, the claims are not rejected under 35 USC §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,936,578 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for more detail.

Application No. 17/150,868
Patent No. US 10,936,578 B2
Claim 1: A method, implemented in a computing environment comprising a computing system implementing a coordinator node, the coordinator node in communication with a database client and at least first and second worker nodes, the computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, the method comprising, by the coordinator node:






receiving a commit request from the database client, the commit request comprising a transaction identifier associated with a connection between the first worker node and the database client and a transaction having its execution mediated by the first worker node;


sending precommit requests to the first and second worker nodes;

marking the transaction as committed; and

sending commit requests to the first and second worker nodes.

Similarly, claims 8.
Claim 1: One or more computer-readable storage media storing computer-executable instructions that, when executed, cause a computing system to perform processing to facilitate transaction commit processing by a coordinator node in a database system comprising the coordinator node and at least a first worker node and at least a second worker node, the coordinator node in communication with a database client and the at least first and second worker nodes, wherein the database client can generate one or more DML statements to be executed by at least one of the coordinator node, the at least a first worker node, or the at least a second worker node, the processing at the coordinator node comprising: 

receiving a commit request from, and initiated by, the database client, the commit request comprising a transaction identifier associated with a connection between the first worker node and the database client and a transaction having its execution mediated by the first worker node; 

sending precommit requests to the first and second worker nodes; 

marking the transaction as committed; and 

sending commit requests to the first and second worker nodes.

Claim 2: The method of claim 1, wherein the transaction does not include a write operation executed by the coordinator node.

Similarly, claim 9.
Claim 2: The one or more computer-readable storage media of claim 1, wherein the transaction does not include a write operation executed by the coordinator node.

Claim 3: The method of claim 1, wherein the commit request received from the database client further comprises a list of worker nodes involved in the transaction and precommit and commit requests are sent to nodes in the list.

Similarly, claim 10.
Claim 3: The one or more computer-readable storage media of claim 1, wherein the commit request received from the database client further comprises a list of worker nodes involved in the transaction and precommit and commit requests are sent to nodes in the list.

Claim 4: The method of claim 3, further comprising:
calculating a checksum of the list;
comparing the checksum with a reference value; and
determining that the checksum matches the reference value.

Similarly, claim 11.
Claim 4: The one or more computer-readable storage media of claim 3, the processing further comprising: calculating a checksum of the list; comparing the checksum with a reference value; and determining that the checksum matches the reference value.

Claim 5: The method of claim 1, further comprising:
receiving a notification that the transaction includes a write operation at the first worker node or the second worker node, when the notification is received before the write operation has completed.

Similarly, claim 12.
Claim 5: The one or more computer-readable storage media of claim 1, the processing further comprising: receiving a notification that the transaction includes a write operation at the first worker node or the second worker node, when the notification is received before the write operation has completed.

Claim 6: The method of claim 5, wherein the notification that the transaction includes a write operation at the first worker node or the second worker node is received from the database client.

Similarly, claim 13
Claim 6: The one or more computer-readable storage media of claim 5, wherein the notification that the transaction includes a write operation at the first worker node or the second worker node is received from the database client.

Claim 7: The method of claim 5, wherein the notification that the transaction includes a write operation at the first worker node or the second worker node is received from the first worker node. 

Similarly, claim 14.
Claim 7: The one or more computer-readable storage media of claim 5, wherein the notification that the transaction includes a write operation at the first worker node or the second worker node is received from the first worker node.

Claim 15: One or more computer readable storage media comprising: computer-executable instructions that, when executed by a computing system implementing a database client, the database client being in communication with a master node and one or more slave nodes in a distributed database environment, 






the computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to establish a network connection with a first slave node of the one or more slave nodes;

computer-executable instructions that, when executed by the computing system, cause the computing system to send a database operation for a transaction to be executed to the first slave node;

computer-executable instructions that, when executed by the computing system, cause the computing system to generate a commit request for the transaction and to be sent to the distributed database system for execution to initiate a commit process for the transaction; and

computer-executable instructions that, when executed by the computing system, cause the computing system to send the commit request for the transaction to the master node over a network connection between the database client and the master node.

Similarly, claim 23.
Claim 8: A method, implemented at least in part by a database client comprising a processing unit and memory, the database client being in communication with a distributed database system comprising a master node and one or more slave nodes and where the database client can generate one or more DML statements to be executed in the distributed database system, wherein the method facilitates transaction execution within the distributed database system, the method comprising: 






establishing a network connection with a first slave node of the one or more slave nodes; 



sending a database operation for a transaction to be executed to the first slave node; 



generating a commit request for the transaction and to be sent to the distributed database system for execution to initiate a commit process for the transaction; and 



sending the commit request for the transaction to the master node over a network connection between the database client and the master node.
Claim 16: The one or more computer readable storage media of claim 15, wherein the commit request comprises a list of nodes involved the transaction.

Similarly, claim 24.
Claim 9: The method of claim 8, wherein the commit request comprises a list of nodes involved the transaction.
Claim 17: The one or more computer readable storage media of claim 15, wherein the commit request comprises information from which the master node can determine nodes involved in the transaction.

Similarly, claim 25.
Claim 10: The method of claim 8, wherein the commit request comprises information from which the master node can determine nodes involved in the transaction.

Claim 18: The one or more computer readable storage media of claim 15, further comprising: computer-executable instructions that, when executed by the computing system, cause the computing system to, contemporaneously with sending the database operation to be executed to the first slave node, send a communication to the master node comprising information sufficient for the master node to determine the identity of a slave node of the one or more slaves nodes responsible for executing the database operation.

Similarly, claim 26.
Claim 11: The method of claim 8, further comprising: 



contemporaneously with sending the database operation to be executed to the first slave node, sending a communication to the master node comprising information sufficient for the master node to determine the identity of a slave node of the one or more slaves nodes responsible for executing the database operation.

Claim 19: The one or more computer readable storage media of claim 15, further comprising: computer-executable instructions that, when executed by the computing system, cause the computing system to, prior to sending the commit request, establish a network connection with the master node.

Similarly, claim 27.
Claim 12: The method of claim 8, the method further comprising, 


prior to sending the commit request, establishing a network connection with the master node.

Claim 20: The one or more computer readable storage media of claim 15, wherein the transaction does not include a write operation executed by the master node.

Similarly, claim 28.
Claim 13: The method of claim 8, wherein the transaction does not include a write operation executed by the master node.

Claim 21: The one or more computer readable storage media of claim 15, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to receive from the first slave node a node identifier for a node executing the database operation.

Similarly, claim 29.
Claim 14: The method of claim 8, further comprising receiving from the first slave node a node identifier for a node executing the database operation.

Claim 22: The one or more computer readable storage media claim 21, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to add the node identifier to a list of node identifiers associated with the transaction.

Similarly, claim 30.
Claim 15: The method of claim 14, further comprising adding the node identifier to a list of node identifiers associated with the transaction

Claim 31: A method, implemented by a computing system comprising a hardware processing unit and a memory coupled to the hardware processing unit, wherein the computing system is configured to operate a slave node of a distributed database system, the slave node being in communication with a master node of the distributed database system and a database client that can generate one or more DML statements to be executed in the distributed database system, the method comprising:

receiving a database operation from the database client;

causing the database operation to be executed; and

receiving a request from the master node to commit the transaction, the request being sent in response to a request from the database client sent to the master node to initiate a commit process, wherein the slave node does not receive a request to initiate the commit process-from the database client.

Similarly, claim 36.
Claim 16: A server comprising a processing unit and memory, wherein the server is configured to operate a slave node of a distributed database system, the slave node being in communication with a master node of the distributed database system and a database client that can generate one or more DML statements to be executed in the distributed database system, and further configured to perform operations for facilitating transaction processing in the distributed database system, the operations comprising:

receiving a database operation from the database client; 

causing the database operation to be executed; and 

receiving a request from the master node to commit the transaction, the request being sent in response to a request from the database client sent to the master node to initiate a commit process, wherein the slave node does not receive a request to initiate the commit process from the database client.
Claim 32: The method of claim 31, further comprising:
determining that a network connection with the database client is unavailable; and
rolling back the execution of the database operation.

Similarly, claim 37.
Claim 17: The server of claim 16, the operations further comprising: determining that a network connection with the database client is unavailable; and rolling back the execution of the database operation.
Claim 33: The method of claim 31, further comprising:
sending to the database client an identifier of a node executing the database operation.

Similarly, claim 38.
Claim 18: The server of claim 16, the operations further comprising: sending to the database client an identifier of a node executing the database operation.

Claim 34: The method of claim 31, further comprising:
sending to the master node an identifier of a node executing the database operation

Similarly, claim 39.
Claim 19: The server of claim 16, the operations further comprising: sending to the master node an identifier of a node executing the database operation.

Claim 35: The method of claim 31, wherein the sending occurs before the database operation is executed.

Similarly, claim 40.
Claim 20: The server of claim 19, wherein the sending occurs before the database operation is executed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165